MEMORANDUM **
Gustavo Quiroz Planearte and Maria de Jesus Gomez Gomez, married natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). The agency’s hardship determination was dis-positive of each petitioner’s application. See 8 U.S.C. § 1229b(b)(l)(D).
Petitioners contend that the IJ failed to act as a neutral factfinder. We conclude that the proceedings were not “so fundamentally unfair that [petitioners were] prevented from reasonably presenting [their] case.” Colmenar, 210 F.3d at 971 (internal quotation marks and citation omitted).
We are not persuaded that petitioners’ removal would result in the deprivation of their children’s rights. See Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.